Title: Orders and Instructions for Colonel Thomas Mifflin, 24 March 1776
From: Washington, George
To: Mifflin, Thomas



[Cambridge, 24 March 1776]

As the Motions of The Enemy, & the Opperations of the Ensuing Campaign, renders it indispensibly necessary that a very

large Body of Troops should be immediately assembled at, or near New York; You will immediately proceed to Norwich in Connecticut where you will, in Concert with the Brigadiers General Heath, & Sullivan, regulate the Embarkation of The Brigades under their Command: & settle all such Matters with the Commissary General of Provisions, and Contractors for the Transports, as may be further necessary for expediting the March of the rest of Army: with The Stores, Artillery, Camp Equipage, &c. &c.; This being done you will proceed without Delay to New York where your first Care will be to provide Barracks for the Troops; Firing, Forrage, Quarters for the General Officers. Fix upon a proper House, or Houses for a General Hospital, Stabbling for the Continental draught Horses, &c., Intrenching Tools, must also be immediately provided, with a Sufficient Quantity of Joist, & Plank, for Platforms; & Timber for Gun Carriages. in short every necessary Article for the publick Service and which your Experience the last Campaign convinces you will be wanted for that now approaching—The Variety of The Business of your Department renders it next to Impossible to point out particularly every Duty of your Office. therefore a Latitude is given you in these Orders & Instructions; which together with the directions & Advice of The Commanding General at New York, must be the Rule for the Future Regulation of your Conduct, & I shall at present only recommend that the same Integrity, Zeal, dilligence & Activity, which has hitherto animated your past Services may govern that which is to come. Given at Head Quarters in Cambridge this 24th day of March 1776.
